Case: 19-12735   Date Filed: 11/14/2019   Page: 1 of 19


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12735
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00035-DHB-BKE-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

AUDRA ROPER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                           (November 14, 2019)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 19-12735       Date Filed: 11/14/2019       Page: 2 of 19


       Audra Roper appeals her 11-month sentence imposed as a result of the

revocation of her probation, pursuant to 18 U.S.C. § 3565(a)(2), after initially

pleading guilty to being an accessory after the fact to bribery, in violation of 18

U.S.C. §§ 3, 201(c). Roper makes four main arguments on appeal: (1) the district

court violated her procedural due process rights by relying on evidence it did not

disclose to her; (2) the district court committed a Jones1 violation by failing to

elicit objections at her probation revocation hearing after imposing her sentence;

(3) the district court erred in concluding that she violated one of the conditions of

her probation because it relied on clearly erroneous factual findings; and (4) her

sentence was procedurally and substantively unreasonable.

       After reviewing the record, we determine that the district court committed

reversible error by violating Roper’s procedural due process rights and by failing

to elicit objections, in violation of our holding in Jones. Accordingly, we vacate

Roper’s sentence and remand this case to the district court for resentencing.2

                                     I. BACKGROUND

       Audra Roper and her husband, Anthony Roper, were indicted on charges

related to their taking of nearly $200,000 in bribes in exchange for “steering


1
 United States v. Jones, 899 F.2d 1097 (11th Cir. 1990), overruled on other grounds by United
States v. Morrill, 984 F.2d 1136 (11th Cir. 1993).
2
  We need not decide Roper’s last two arguments because, upon remand, the district court’s
resentencing may well affect the issues raised. Of course, upon resentencing, Roper is entitled to
again appeal the district court’s sentence on these—or any other—grounds.
                                                2
              Case: 19-12735     Date Filed: 11/14/2019   Page: 3 of 19


millions of dollars’ worth of government contracts” to the party bribing them. The

Ropers failed to report these bribes on their 2013 and 2014 tax returns and did not

file tax returns at all in 2015, 2016, and 2017.

      Audra pleaded guilty to being an accessory after the fact to bribery, in

violation of 18 U.S.C. §§ 3, 201(c), and Anthony pleaded guilty to one count of

procurement integrity fraud, in violation of 42 U.S.C. § 2102(a). The

Presentencing Investigative Report calculated Audra’s guidelines range as between

24–30 months’ imprisonment, but because the statutory maximum term of

imprisonment was one year, the PSI reduced the guideline term of imprisonment to

just 12 months. Audra initially objected to several paragraphs of the Presentencing

Investigative Report prior to sentencing but withdrew all of those objections at the

sentencing hearing. Anthony maintained his objections to the PSI—including that

the payments he received were not “bribes,” because his conduct would have been

the same “whether he got paid or not.” The District Court overruled his objection

and concluded that “the word ‘bribe’ is most appropriate.”

      Audra and Anthony Roper were sentenced together on January 3, 2019.

Anthony was sentenced to 60 months imprisonment, followed by 3 years of

supervised release. Audra was sentenced to 5 years of probation and was required

to spend seven four-day weekends incarcerated during her probation. The District

Court also required both Audra and Anthony to hire “appropriate professionals to


                                           3
              Case: 19-12735     Date Filed: 11/14/2019   Page: 4 of 19


bring a semblance of order to their financial obligations.” It added a special

condition—denotated as Special Condition 9—which stated:

      You must, as soon as practicable, engage appropriate professionals to
      compile information, prepare tax returns, and file tax returns for the
      years in which no returns have been filed and to amend the returns of
      prior years to the extent required by law. The Court expects faithful
      compliance with this requirement and cooperation with the Internal
      Revenue Service. Further, you must proceed as soon as practicable to
      amend tax returns for the years in which illicit payments were
      received to achieve full compliance with federal laws and regulations.
      If the Court detects any willful delay or recalcitrance in complying
      with this requirement, the Court will consider revocation of probation.

      Five days later, the District Court held a follow-up sentencing hearing

regarding unrelated contemptuous conduct on Anthony Roper’s part. There, the

court reiterated that a “careful plan” for Audra’s probation was the best way to

handle the “important” issue of their taxes, because it deemed it “absolutely

necessary” that the Ropers amend their prior tax returns to “include the illicit

payments received,” as well as prepare tax returns for the missing years. It also

emphasized the importance of the Ropers obtaining professional assistance in

amending and filing their taxes. The district court also discussed a remark

Anthony had apparently made to Audra’s probation officer that he was not

required to file any tax returns. The court viewed this statement as “an intention[,]

perhaps as well as an instruction to his wife[,] not to comply with the [c]ourt’s

directives relative to tax preparation and amendment.”



                                          4
              Case: 19-12735     Date Filed: 11/14/2019    Page: 5 of 19


      About six months later, on June 21, 2019, Baylon Thomas, Audra Roper’s

probation officer, charged her with violating Special Condition 9. Thomas

essentially alleged as follows. On June 13, Audra Roper indicated to the probation

office that she had met with Platinum Tax Associates in College Park, Georgia;

filed tax returns with the IRS for the 2015–18 years; and accordingly, believed she

had fulfilled the special condition. Additionally, by this point, she had fulfilled the

district court’s requirement of brief terms of weekend imprisonment. Audra

submitted to the Probation Office a letter from one of Platinum’s senior

accountants, Derrick Mathews, stating that the Ropers had filed tax returns for the

2015–18 years (which fulfilled that component of Special Condition 9) and had

additionally asserted that the payments they had received were gifts, not bribes,

and therefore, that they didn’t need to amend their returns. Thomas concluded that

this assertion was “untruthful and contrary to” both Audra’s conviction and

established IRS guidance for reporting bribes on tax returns.

      On June 25, the District Court ordered an investigation, deputizing Joel

Ozburn, a retired IRS special agent, to subpoena Mathews, interview him, and

produce “all appropriate books, papers, and records” from Platinum. The court

scheduled a revocation hearing for July 10, 2019 and requested that Mathews and

Ozburn attend the hearing and testify. At this point, Roper reached out to Mathews

again, and asked him to prepare returns for 2008–14 that reported the bribes as


                                           5
              Case: 19-12735     Date Filed: 11/14/2019    Page: 6 of 19


income. She said something to the effect of, “I know Tony is still trying to work

something out, but go ahead and file the amendments and I’ll pay you for doing the

amendments.” She texted him and reported the amounts of the bribes as “200 and

something thousand,” which overreported their approximate value of $199,000.

Edwards prepared the returns but hadn’t yet filed them because he needed the

signatures of both Ropers, and had not presented them to Audra at all. Upon

receiving the summons and speaking with Ozburn, he decided to bring the tax

returns with him to the hearing, which he told Audra.

      At the revocation hearing, Thomas reiterated the relevant portions of the

initial sentencing hearing, including Audra’s withdrawal of her objections to the

PSI and that the District Court determined that the payments were bribes in

overruling Anthony’s objection. He said that Audra had left the letter in question

from Platinum at the front desk of the Probation Office and he discussed it with her

the next day. During that conversation, she told him that the payments were gifts

and that no amended returns were required. He further testified that in a meeting

with both Anthony and Audra, Anthony was extremely opposed to the idea of

filing amended returns, and that he wouldn’t do it.

      Ozburn testified about his knowledge of tax law and his visit to Platinum’s

office. First, he testified that gifts weren’t taxable, but bribes were. He noted that

the signatures of both spouses were required to file jointly, but that he hadn’t ever


                                           6
             Case: 19-12735     Date Filed: 11/14/2019   Page: 7 of 19


faced a situation where one spouse wished to amend prior tax returns and the other

refused to. Second, he described his visit to Platinum. He noted that the

employees were separated from the lobby by what he concluded was “bullet-proof

glass.” When he provided Mathews with the subpoena, Mathews had him walk

through a different entry door to meet in his office. Ozburn didn’t see any

credentials indicating that anyone at Platinum was a certified public accountant.

      Mathews, the managing partner of Platinum, then testified. He said that he

was unfamiliar with the Ropers and hadn’t spoken to them. The letter in his name

had been drafted by Michael Edwards, another employee. The following back-

and-forth took place between the court and Mathews:

      THE COURT:          How long have you known Mr. Edwards?

      THE WITNESS: Since 1998.

      THE COURT:          All right. So you know what all went on in 2002,
                          2003?

      THE WITNESS: Yes, uh-huh.

      THE COURT:          Is that one of the reasons you’re the ERO and
                          he is not one?

      THE WITNESS: That’s one of the reasons, yeah.

      THE COURT:          Okay. Now what is the bulk of your business at
                          Platinum? Is it earned income tax credit type of
                          returns?

      THE WITNESS: I don’t -- I have never done a breakdown. We do a
                   lot of them, but it’s not the bulk of them. Because
                                         7
                Case: 19-12735        Date Filed: 11/14/2019      Page: 8 of 19


                              of the demographic of our office we have probably
                              a 50 to $60,000 average income per household. We
                              do a lot of earned income returns. It is like any
                              office in any metropolitan area.

       THE COURT:             Is that the primary thrust of your Facebook
                              advertisement?3

       THE WITNESS: No. I mean, I didn’t do the Facebook ad. The
                    Facebook ad is not even current. I don’t know if I
                    have looked at the Facebook ad two or three times
                    this year.

       THE COURT:             Okay.

       THE WITNESS: The Facebook ad -- I mean, I am not sure what
                    you’re saying.

       THE COURT:             Well, you’re familiar with this?

       THE WITNESS: Yes. Somebody did this as a -- this is a card. This
                    is our promo card and so we just took a picture of
                    the promo card and put it on Facebook. I don't
                    think there is anything else with this. This was a
                    marketing thing we did at one point and there is a
                    flip side of this card as well which is not on this,
                    but this was a part of this promotion that we did.

       THE COURT:             All right.

(emphasis added).

       Edwards then testified. He had only met with Audra one time in person and

otherwise spoke with her and Anthony over the phone. He specifically


3
  The Facebook ad first appeared as an attachment to the memorandum prepared by Thomas sent
to the district court that summarized his conversation with Roper and the additional research that
he conducted.
                                                8
              Case: 19-12735       Date Filed: 11/14/2019   Page: 9 of 19


remembered speaking to Anthony because his comments—that he was opposed to

filing returns at all—were “quite distinctive.” When Audra dropped off the

Ropers’ paperwork at Platinum, she said something to the effect of: “My husband

will contact you because I don’t know anything about these returns or what he

wants done to them. He will call you and give you his version of what he wants to

happen with these tax returns and this paperwork.” Audra later informed him,

“Tony said these are gifts.” Edwards then drafted the letter in question. Edwards

then testified that, two days before the hearing, Audra contacted him again and

asked him to prepare corrected tax returns for 2008–14 reporting the bribes as

income, not gifts, which he did.

      The parties then submitted their arguments. Audra’s counsel essentially

argued that Anthony never had any intention of filing amended returns, which put

Audra “in a bad position.” He argued that she was “doing everything that she can”

and opined that she wouldn’t have attempted to file amended returns absent the

revocation hearing, which prompted her to realize the error of her actions. The

Government argued that Audra understood the court’s directive—both because she

was an intelligent, educated person and because she raised no questions with her

probation officer.




                                            9
             Case: 19-12735        Date Filed: 11/14/2019   Page: 10 of 19


      The District Court observed that Audra had adopted Anthony’s conduct and

views regarding filing amended taxes and that she had betrayed the leniency that

the court offered. It continued:

      She can blame it on [Anthony]. She can go to Edwards[,] whom I
      would hardly consider an appropriate tax professional, but she can go
      to Edwards and say “Tony said these are gifts” after she had sat in the
      courtroom for seven hours, after she told me solemnly in court that
      she had no objection[s] to [the PSI], after she so thoroughly agreed
      with everything in the [PSI] so she could get herself on probation and
      then did the exact opposite.

      At this point, Audra’s counsel informed the court that Audra wished to

address it. Audra informed the court that she was “overwhelmed” by the situation.

She noted that she was unaware of the substance of the guidelines, but “[t]he only

thing I knew with certainty was that I needed to have the taxes taken care of[.]”

She said that Anthony had given Edwards “direction” in filing the taxes and that

she was “just the legs” in carrying out her husband’s direction. She said that when

her lawyer had “shared the orders with [her], [she] immediately sought to rectify”

the tax returns. She also informed the court that she had power of attorney for

Anthony and was “more than willing to sign those returns today” and while

Anthony was in prison, she would “make sure returns are filed every year.”

      The District Court decided to revoke Audra’s probation based on what it

considered “not only willful delay and recalcitrance but deliberate indifference to

what she knew to be the facts of the case and agreed to be the facts of the case,


                                            10
             Case: 19-12735     Date Filed: 11/14/2019   Page: 11 of 19


willful blindness and willful obstruction of these duties.” It sentenced her to 11

months of imprisonment and a year of supervised release.

      In an addendum to the transcript, the District Court noted:

      Bluntly stated, the Ropers find themselves prosecuted and
      incarcerated for one reason: Greed. Their greed was the reason for the
      acceptance of bribes in the utterly corrupt contract awards and ensuing
      cover up. The disingenuousness and deceit employed by Mrs. Roper,
      no doubt influenced in part by her husband, in going to an obscure
      “accountant” in the South Atlanta area when hundreds of more
      appropriate professionals are available in Richmond and Columbia
      Counties indicate manipulation ab initio. From the outset they
      contrived to avoid their obligations. It is true that some fine payments
      have been made, but the underlying and greater obligation with
      respect to taxation has not been simply ignored but denied by design.
      Perhaps the most astonishing aspect of this case is that the Ropers
      (joint tax filers from 2008 to 2014) received bribes totaling almost
      $200,000 during those years, they still have the money, and now they
      arrogantly and falsely deny their unequivocal tax liability thereon.
      This deliberate and willful disregard of an obvious obligation is a
      compelling confirmation and luminous example of Mrs. Roper’s
      genuine motivation: not to make amends but to blatantly disregard a
      clear and present obligation as well as the Court’s specific, direct
      principal condition of her probation. In sum, the greed continues.

      Audra timely appealed to us.

                II. PROCEDURAL DUE PROCESS VIOLATION

      Roper’s first argument is that the district court violated her procedural due

process rights by failing to disclose to her the evidence upon which it based its

ultimate sentence. Specifically, she argues that the district court did not provide

her with a copy of the Facebook advertisement before the revocation hearing, and

never provided her with any details at all regarding the incident at Platinum in
                                          11
             Case: 19-12735     Date Filed: 11/14/2019    Page: 12 of 19


2002 or 2003 to which the district court alluded. This failure, she argues, was

harmful because the district court concluded, based on its impression of Platinum’s

business practices, that she had attempted to manipulate the court’s sentencing

conditions, and she was unable to adequately respond to its concerns.

      Regarding the revocation of probation, 18 U.S.C. § 3565 provides:

      If the defendant violates a condition of probation at any time prior to
      the expiration or termination of the term of probation, the court may,
      . . . after considering the factors set forth in section 3553(a) to the
      extent that they are applicable . . . revoke the sentence of probation
      and resentence the defendant under subchapter A.

18 U.S.C. § 3565(a)(2).

      We have held that, under 18 U.S.C. § 3565(a)(2), in resentencing a

defendant after a probation violation, a court is not restricted to the guideline range

applicable at the time of the initial sentencing hearing; instead, a court must only

comply with Subchapter A, which is found at 18 U.S.C. §§ 3551–59 and contains

general provisions regarding the imposition, review, and implementation of

sentences. United States v. Cook, 291 F.3d 1297, 1300–01 (11th Cir. 2002).

Further, in resentencing after a probation revocation, a district court may revisit

facts underlying the original conviction. United States v. Smith, 907 F.2d 133, 135

(11th Cir. 1990), superseded by statute on other grounds, 18 U.S.C. § 3565 (1994),

as recognized in Cook, 291 F.3d at 1300 n.3.




                                          12
             Case: 19-12735      Date Filed: 11/14/2019    Page: 13 of 19


      “In a probation revocation proceeding, all that is required is that the

evidence reasonably satisfy the judge that the conduct of the probationer has not

been as good as required by the conditions of probation; evidence that would

establish guilt beyond a reasonable doubt is not required.” United States v.

Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990) (quotation omitted). Thus, upon

a finding by the preponderance of the evidence that the defendant has violated a

condition of probation, the district court may revoke the defendant’s probation.

See United States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010)

(discussing revocation of supervised release pursuant to 18 U.S.C. § 3583(e));

United States v. Mitsven, 452 F.3d 1264, 1266 n.1 (11th Cir. 2006) (noting that the

analysis of a probation revocation proceeding is conceptually the same as a

supervised release revocation proceeding).

      A defendant in a revocation proceeding is certainly entitled to due process

protections, though not all of the procedural protections provided to a defendant in

a criminal proceeding. United States v. Copeland, 20 F.3d 412, 414 (11th Cir.

1994). The procedures to be followed in a revocation proceeding are outlined in

Rule 32.1. 18 U.S.C. § 3565(a)(2); Fed. R. Crim. P. 32.1. At the final revocation

hearing, the defendant is entitled to (1) written notice of the alleged violation;

(2) disclosure of the evidence against her; (3) an opportunity to appear, present

evidence, and question any adverse witness, unless the court determines that the


                                          13
             Case: 19-12735      Date Filed: 11/14/2019    Page: 14 of 19


interest of justice does not require the witness to appear; (4) notice of the right to

counsel; and (5) an opportunity to make a statement and to present any information

in mitigation. Fed. R. Crim. P. 32.1(b)(2).

      Though these protections are crystallized in the Federal Rules of Criminal

Procedure, they are nonetheless constitutional protections, not statutory

protections. See Morrissey v. Brewer, 408 471, 489 (1972) (disclosure of evidence

is a constitutional right to which a defendant is entitled in a revocation hearing);

Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) (applying Morrissey to probation

revocation hearings). Accordingly, we conceptualize any procedural due process

violations as constitutional errors. See id. Constitutional errors are harmless only

when it appears beyond a reasonable doubt that the error did not contribute to the

outcome. United States v. Gari, 572 F.3d 1352, 1362 (11th Cir. 2009).

      Because it is not apparent, beyond a reasonable doubt, that the failure to

provide Roper with evidence relating to Platinum’s business practices did not

contribute to the outcome, we conclude that the constitutional error at issue here

was sufficiently harmful to have materially violated Roper’s procedural due

process rights. Though it may not be likelier than not that the district court’s

failure here contributed to the outcome, there is substantial evidence suggesting

that it did. Both at the revocation hearing and in the addendum filed by the district

court to the sentencing hearing transcript, the district court concluded that Roper


                                           14
             Case: 19-12735       Date Filed: 11/14/2019   Page: 15 of 19


engaged in manipulative practices to avoid complying with Special Condition 9.

Even a conservative reading of the addendum suggests that the district court’s

opinion of Platinum—to which it referred, with scare quotes, as an “obscure

‘accountant’ in the South Atlanta area”—played a role in its determination of

Roper’s conduct. In fact, the district court explicitly says so: Roper’s patronage of

Platinum “indicate[s] manipulation ab initio.” And throughout the hearing, the

district court specifically questioned Ozburn and Mathews about Platinum’s

business operations because, as the district court later said, it was “curious about

the character of the business.”

      We conclude that the court erred in failing to disclose all the evidence it had

considered at the revocation hearing. See Copeland, 20 F.3d at 414; Fed. R. Crim.

P. 32.1(b)(2). Moreover, the failure to provide Roper with the evidence underlying

the court’s ultimate opinion of Platinum—which in turn played a role in its

conclusion that Roper engaged in manipulative practices—was clearly prejudicial.

The government’s arguments to the contrary ignore the district court’s own words,

which unequivocally demonstrate that the omitted evidence played a significant

role, though perhaps not an outcome-determinative one, in its conclusion that

Roper violated Special Condition 9.




                                           15
             Case: 19-12735     Date Filed: 11/14/2019    Page: 16 of 19


                              III. JONES VIOLATION

      We review de novo whether a district court has “elicited fully articulated

objections following the imposition of sentence.” United States v. Jones, 899 F.2d
1097, 1103 (11th Cir. 1990), overruled on other grounds by United States v.

Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc) (overruling Jones only to the

extent that it held that bank tellers are not vulnerable victims within the meaning of

U.S.S.G. § 3A1.1).

      Under Jones, the district court must “elicit fully articulated objections,

following imposition of sentence, to the court’s ultimate findings of fact and

conclusions of law.” 899 F.2d at 1102. The purpose of Jones is to elicit objections

“for appellate review” and to “give the court an opportunity to correct any errors it

may have made, which if corrected to the objecting party’s satisfaction will render

an appeal unlikely.” United States v. Irey, 612 F.3d 1160, 1245 (11th Cir. 2010).

Accordingly, we have held that questions like “is there anything further?” or

“anything else?” do not satisfy this requirement. United States v. Campbell, 473
F.3d 1345, 1348 (11th Cir. 2007). The ordinary remedy for a Jones violation is to

remand for further sentencing. Jones, 899 F.2d at 1103. However, if the record is

sufficient to review the parties’ objections, we will not remand but will rather

consider the parties’ objections de novo. Campbell, 473 F.3d at 1347.




                                          16
             Case: 19-12735     Date Filed: 11/14/2019    Page: 17 of 19


      It is uncontested by the parties that the district court committed a Jones

violation. The relevant question, therefore, is whether the record is sufficient to

review the parties’ objections, which the government contends it is. We note at the

outset that we have exceedingly few published cases that explain when, exactly,

the record is sufficient to review on appeal that a Jones violation is of no concern.

In United States v. Holloway, we held that a defendant’s inability to object to the

presentencing report or the sentence was not a “mere ‘technical’ violation of

Jones” because “we do not have a developed sentencing record to review.” 971
F.2d 675, 681 (11th Cir. 1992). In United States v. Cruz, we held that a Jones

violation—which was not raised on appeal—in which the District Court failed to

elicit objections to the sentence didn’t constitute reversible grounds on appeal

because the issues raised on appeal had been fully articulated before the court in

defense counsel’s arguments. 946 F.2d 122, 123, 124 n.1 (11th Cir. 1991).

Accordingly, we determined that “the record is sufficient for meaningful appellate

review.” Id. at 124 n.1.

      Based on our reading of these cases, along with our own reading of the

revocation hearing transcript, we conclude that the Jones violation here constituted

reversible error because the record does not appear to be fully developed for

meaningful appellate review. The arguments made by Roper’s counsel at the

hearing are not entirely coextensive with the issues that she raises before us—


                                          17
             Case: 19-12735      Date Filed: 11/14/2019    Page: 18 of 19


specifically, the violation of her procedural due process rights. Therefore, this case

is distinguishable from Cruz, where we held that the record was sufficient because

the issues raised on appeal matched the issues argued prior to the imposition of the

sentence. 946 F.2d at 124 n.1. There, the failure to elicit objections did not

impede our review because we knew what the objections would have been—they

had already been raised and fully argued. That is not the case here. Judging from

the issues raised before us now, the hypothetical objections to the district court’s

sentence here appear as though they would have been quite different than counsel’s

arguments before the imposition of the sentence.

      Moreover, the failure to elicit objections was compounded by the fact that

the district court attached an addendum to the revocation hearing transcript that

further elaborated on the reason it revoked Roper’s probation. This addendum

further expanded on the reasons given by the district court at the hearing and

contained entirely new reasons—which, again, clearly indicates a basis for Roper’s

revocation to which she was unable to respond.

      In sum, we conclude that the district court’s violation of Jones constituted

reversible error. Had the court appropriately elicited objections to its sentence, it is

entirely possible that the procedural due process violation alleged by Roper would

have been altogether obviated, or at least significantly mitigated. This case is an

illustrative example of why, in Jones, we exercised our supervisory power over the


                                          18
             Case: 19-12735     Date Filed: 11/14/2019    Page: 19 of 19


district courts to require fully articulated objections. That requirement is

inherently grounded in judicial economy, because the core purpose of eliciting

objections is to aid appellate review and to provide the district court with the

opportunity to resolve any objections then and there—not after remand. Irey, 612
F.3d at 1245.

      We VACATE Roper’s sentence and REMAND the case to the district court

for resentencing.

      VACATED and REMANDED.




                                          19